Citation Nr: 1717253	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  07-11 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the residuals of a pineal gland cystic tumor, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1978 to February 1982.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, but was most recently certified to the Board by the RO in Louisville, Kentucky.  In the May 2006 rating decision, the RO denied service connection for a pineal gland cystic tumor.

This issue was previously remanded by the Board in November 2010, August 2012, and June 2014 for further development.  It has been returned to the Board for further review.  

In its June 2014 decision, the Board recharacterized the issue on appeal as including service connection for headaches.  The issue of service connection for headaches had not previously been adjudicated by an RO.  In a February 2015 rating decision, the Louisville RO denied service connection for headaches, epilepsy, depression, high blood pressure, memory loss, dizziness, fatigue, ringing in ears, a neck condition, and pain.  The Veteran submitted a Notice of Disagreement with all of those issues in April 2015 and an unidentified RO issued a Statement of the Case in June 2016.  The Veteran did not perfect an appeal with regard to any of these issues, and the period for an appeal has now expired.  38 C.F.R. § 20.302 (2016).  As such, these issues are not before the Board.  The Board has recharacterized the issue on appeal accordingly.


FINDINGS OF FACT

1.  The Veteran served in Camp Lejeune between 1953 and 1987 and is presumed to have been exposed to contaminated water.

2.  A pineal gland cystic tumor initially manifested many years after separation from service and is not shown to be etiologically related to service.  


CONCLUSION OF LAW

1.  A pineal gland cystic tumor was not incurred in or aggravated by service and may not be presumed to have been incurred in or as a result of service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA's duty to notify was satisfied by January 2006 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, Social Security Administration records, and VA examination reports.  The Veteran was provided VA examinations in December 2010 and March 2016.  The opinions were based upon consideration of the Veteran's medical history and described his disabilities in detail sufficient to allow the Board to make fully informed determinations.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The examiners also provided explanations regarding how the Veteran's pineal gland cystic tumor was unrelated to any in-service injury or event, including exposure to contaminated water at Camp Lejeune.  The opinions are adequate.  

In sum, the VCAA provisions have been considered and complied with as to these issues.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

The Board remanded this case in November 2010 so that additional records could be obtained and so that the Veteran could be afforded a VA examination.  The Board remanded this case again in August 2012 so that Social Security records could be obtained and the RO could review recently-submitted information.  The Board remanded this case a third time in June 2014 so that the Veteran could be afforded an additional VA examination.  These actions were accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of a brain tumor to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed below, the Veteran's brain tumor did not have its onset until decades after the end of his active duty service.  Therefore presumptive service connection is not warranted. 

VA regulations provide that a veteran who had at least 30 days of active military service at United States Marine Corps Base Camp Lejeune between August 1953 and December 1987 shall be presumed to have been exposed to the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene, and vinyl chloride in the base water supply unless there is affirmative evidence to establish that the Veteran was not exposed.  38 C.F.R. § 3.307(a)(7).  Certain diseases are deemed associated with contaminated water exposure under current law.  The list of those diseases includes kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer, but does not include any form of brain cancer.  38 C.F.R. § 3.309(f).  

The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran does not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Analysis

The Veteran has had a pineal gland cystic tumor.  He contends that he continues to experience disabling effects from this tumor and that the tumor was due to exposure to contaminated water at Camp Lejeune.  Because the Veteran served in Camp Lejeune between August 1953 and December 1987, VA presumes that he was exposed to contaminated water.  

The record does not reflect, and the Veteran does not contend, that a pineal gland cystic tumor had its onset in service or within one year thereafter.  The Veteran's service treatment records do not reflect any complaint of symptoms of or a diagnosis of a pineal gland cystic tumor.  During the Veteran's February 1982 separation examination, his nervous system was found to be normal.

VA treatment records note that the Veteran reported a one-year history of headaches in April 2000 and that an MRI of the Veteran's brain showed a pineal lesion that appeared to be a cyst.  A VA treatment record dated four days later describes a suboccipital craniotomy including gross total excision of the pineal mass.

Private treatment records note a September 2002 CT scan of the Veteran's brain showing postsurgical changes with no acute changes evident.  A December 2005 MRI of the Veteran's brain showed a small cyst in the region of the pineal that the treatment provider presumed to represent a pineal cyst but was also possibly a small epidermoid cyst.  The provider found the cyst to be of doubtful significance.  A VA physician specializing in neurosurgery reviewed this MRI in August 2006 and determined that it showed postoperative pseudomeningocele and that surgery was therefore not indicated.  

VA treatment records note a July 2008 MRI of the Veteran's brain showing mild generalized cerebral atrophy, no acute infarct, and the previous occipital craniectomy.  

The Veteran was afforded a VA examination in December 2010.  The examiner opined that it was less likely than not that the Veteran's pineal gland cystic tumor was caused by or a result of his active duty service.  The examiner's rationale was that medical literature revealed no known cause of pineal brain cysts, which are benign (non-cancerous) fluid-filled sacs.  The examiner found no medical literature listing this type of benign tumor as related to exposure to contaminated water at Camp Lejeune.  The examiner further noted that the Veteran reported onset of headaches in 1999, 17 years after separation from active duty service, and that the pineal cyst was diagnosed and removed in 2000.  This opinion is afforded significant probative weight against the Veteran's claim.  

The Veteran was afforded an additional VA examination, based on review of records, in March 2016.  The examiner also opined that the Veteran's pineal gland cystic tumor was not the result of or related to exposure to contaminated water.  The examiner's rationale was that the cause of pineal cysts remains unknown to medical science.  The examiner cited a 2011 study that examined various theories on the etiology of pineal cysts, not including chemical exposure, and found very little evidence to support any of them.  The examiner further noted that a wide variety of scientists and organizations had looked at outcomes of exposure to the solvents that contaminated the water at Camp Lejeune, including exposure to those same solvents in other settings, and none of them had commented on an unexpectedly higher incidence of pineal cysts.  The examiner found that there was no literature identifying solvent exposure as a risk factor for the development of pineal cysts.  The examiner cited eleven sources in support of his opinion.  This opinion is highly probative against the Veteran's claim.  

The Veteran and his wife have submitted statements that detail the nature of the Veteran's reported symptoms.  However, the issue in dispute is nexus to service, not the existence of a disability, and the lay statements do not discuss any specific timeframe for onset of symptoms.  The Veteran and other lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, however, they are not competent to provide an etiology opinion for the Veteran's pineal gland cystic tumor.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran and his wife in this case are not shown to possess any pertinent medical training or expertise that would make them competent to render an opinion on the etiology of any pineal gland cystic tumor or to express an opinion about when the Veteran's symptoms first warranted any medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, to the extent that the lay statements express an opinion that the Veteran's pineal gland cystic tumor was etiologically related to exposure to contaminated water in service, they are not competent medical opinions and they cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions and those of his wife.  

Both VA examiners reasoned thoroughly and convincingly that the Veteran's pineal gland cystic tumor was not caused or exacerbated by his active duty service, including exposure to herbicides at Camp Lejeune.   The March 2016 VA examiner was particularly thorough in the rationale for his opinion.  No other treatment provider has found an etiological relationship between the Veteran's pineal gland cystic tumor and exposure to contaminated water or any other illness or event during active duty service.  

Furthermore, the Board has also considered whether service connection for the residuals of a pineal gland cystic tumor is warranted on a presumptive basis as a chronic disease.  In this case, there is no evidence that he was diagnosed with or was otherwise shown to have a pineal gland cystic tumor during service or within one year after separation from service.  As noted above, the Veteran in this case does not contend that a pineal gland cystic tumor had such an early onset and would not be competent to diagnose himself with a pineal gland cystic tumor if he had so contended.  Therefore, this presumption is inapplicable in the current case.  

Because the preponderance of the evidence is thus against finding that the Veteran's pineal gland cystic tumor was etiologically related to his active duty service, had its onset within one year thereafter, or is etiologically related to exposure to contaminated water, entitlement to service connection for the residuals of a pineal gland cystic tumor is denied.


ORDER

Entitlement to service connection for the residuals of a pineal gland cystic tumor is denied.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


